 1

 2                           UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
 3                                    AT TACOMA

 4
     RICHARD WAYNE BLAIR,                             CASE NO. C18-5771 BHS
 5
                             Petitioner,              ORDER ADOPTING REPORT
             v.                                       AND RECOMMENDATION
 6
     DANIEL WHITE,
 7
                             Respondent.
 8

 9
             This matter comes before the Court on the Report and Recommendation (“R&R”)
10
     of the Honorable David W. Christel, United States Magistrate Judge. Dkt. 18. The Court
11
     having considered the R&R and the remaining record, and no objections having been
12
     filed, does hereby find and order as follows:
13
             (1)   The R&R is ADOPTED;
14
             (2)   Petitioner’s federal habeas Petition is DISMISSED with prejudice;
15
             (3)   A Certificate of Appealability is DENIED; and
16
             (4)   The Clerk is directed to send copies of this Order to Petitioner, counsel for
17
                   Respondent, and to the Hon. David W. Christel.
18
             Dated this 20th day of February, 2019.
19

20

21

22
                                               A
                                               BENJAMIN H. SETTLE
                                               United States District Judge



     ORDER
